COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER TO REINSTATE

Appellate case name:      Bernice Yost Special Conservator for Georgia Cox v. James Fails

Appellate case number:    01-15-00773-CV

Trial court case number: 412,338

Trial court:              Probate Court No. 3 of Harris County

        The supplemental clerk’s record that complies with our Order of Abatement has been
filed with the Clerk of this Court. Therefore, we order the appeal reinstated.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually


Date: November 8, 2016